Title: From James Madison to Edmund Randolph, 2 November 1788
From: Madison, James
To: Randolph, Edmund


My dear friend
N York Novr. 2. 1788
I recd. yesterday your favor of the 23d. Ult. The first countenance of the Assembly corresponds with the picture which my imagination had formed of it. The views of the greater part of the opposition to the fœderal Government, and particularly of its principal leader, have ever since the Convention, been regarded by me as permanently hostile, and likely to produce every effort that might endanger or embarrass it. The defects which drew forth objections from many quarters, were evidently of little consequence in the eye of Mr H.ry. His own arguments proved it. His enmity was levelled, as he did not scruple to insinuate agst the whole System; and the destruction of the whole System, I take to be still the secret wish of his heart, and the real object of his pursuit. If temperate and rational alterations only were his plan, is it conceivable that his coalition and patronage would be extended to men whose particular ideas on the subject must differ more from his own than those of others who share most liberally in his hatred?
My last letter with Col. Carrington’s communications to which it referred, will have sufficiently explained my sentiments with regard to the Legislative service under the new Constitution. My first wish is to see the Government put into quiet and successful operation; and to afford any service, that may be acceptable from me, for that purpose. My second wish if that were to be consulted would prefer, for reasons formerly hinted, an opportunity of contributing that service in the House of Reps. rather than in the Senate; provided the opportunity be attainable from the spontaneous suffrage of the Constituents: Should the real friends to the Constitution think this preference inconsistent with my primary object, as Col. Carrington tells me is the case with some who are entitled to peculiar respect; and view my renouncing it as of any material consequence, I shall not hesitate to comply. You will not infer from the freedom with which these observations are made, that I am in the least unaware of the probability that whatever my inclinations or those of my friends may be, they are likely to be of little avail in the present case. I take it for certain that a clear majority of the Assembly are enemies to the Govt. and I have no reason to suppose that I can be less obnoxious than others on the opposite side. An election into the Senate therefore can hardly come into question. I know also that a good deal will depend on the arrangements for the election of the other branch; and that much may depend moreover on steps to be taken by the Candidates which will not be taken by me. Here again therefore there must be great uncertainty, if not improbability of my election. With these circumstances in view, it is impossible that I can be the dupe of false calculations, even if I were in other cases disposed to indulge them. I trust it is equally impossible for the result whatever it may be, to rob me of any reflections which enter into the internal fund of comfort & happiness. Popular favor or disfavor, is no criterion of the character maintained with those whose esteem an honorable ambition must court. Much less can it be a criterion of that maintained with ones self. And when the spirit of party directs the public voice, it must be a little mind indeed that can suffer in its own estimation, or apprehend danger of suffering in that of others.
The Sepr. British Packet arrived yesterday, but I do not find that she makes any addition to the Stock of European intelligence. The change in the French Ministry is the only event of late date of much consequence; and that had arrived through several other channels. I do not know that it is even yet authenticated; but it seems to be doubted by no one, particularly among those who can best decide on its credibility. With the utmost affection I am my dear Sir Yrs. Sincerely
Js. Madison Jr.
